Case 1:20-cv-04249-BMC Document 1 Filed 09/11/20 Page 1 of 20 PageID #: 1




 CILENTI & COOPER, PLLC
 Justin Cilenti (GC2321)
 Peter H. Cooper (PHC4714)
 10 Grand Central
 155 East 44 th Street- 6 th Floor
 NewYork,NY 10017
 T. (212) 209-3933
 F. (212) 209-7102
 info@jcpclaw.com
 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X
 ELINA SARKIS YAN, on behalf of herself                                     Case No. 20-CV-4249
 and others similarly situated,

                                    Plaintiff,                              FLSA COLLECTIVE
                                                                            ACTION and RULE 23
          -against-                                                         CLASS ACTION
                                                                            COMPLAINT
 EDWARD MALINA INC. d/b/a DELACQUA SALON &
 MEDI SPA, ALEXANDER BEDEROFF a/k/a
 "ALEXANDER DELACQUA," and ALEXANDER
 BEDEROV a/k/a "ALEXANDER DELACQUA,"                                        Jury Trial Demanded

                                    Defendants.
 ------    ·------------------------------------------------------------X

          Plaintiff, ELINA SARKISYAN ("Plaintiff'), on behalf of herself and other

 similarly situated employees, by and through her undersigned attorneys, Cilenti &

 Cooper, PLLC, files this Complaint against defendants EDWARD MALINA INC. d/b/a

 DELACQUA SALON & MEDI SPA ("EDWARD MALINA INC."), ALEXANDER

 BEDEROFF a/k/a "ALEXANDER                       DELACQUA", and ALEXANDER BEDEROV

 a/k/a "ALEXANDER DELACQUA" (the "Defendants"), and states as follows:

                                          INTRODUCTION

          1.      Plaintiff alleges that, pursuant to the Fair Labor Standards Act, as

 amended, 29 U.S.C. §§ 201 et seq. ("FLSA"), she is entitled to recover from Defendants:
Case 1:20-cv-04249-BMC Document 1 Filed 09/11/20 Page 2 of 20 PageID #: 2




 (a) unpaid minimum wages, (b) unpaid overtime compensation, (c) liquidated damages,

 (d) prejudgment and post-judgment interest, and (e) attorneys' fees and costs.

             2.   Plaintiff further alleges that, pursuant to the New York Labor Law, she is

 entitled to recover from Defendants: (a) unpaid minimum wages, (b) unpaid overtime

 compensation, (c) unpaid "spread of hours" premium for each day Plaintiffs work shift

 exceeded ten (10) hours, (d) liquidated and statutory damages pursuant to the New York

 Labor Law and the New York State Wage Theft Prevention Act, (e) prejudgment and

 post-judgment interest, and (f) attorneys' fees and costs.

                               JURISDICTION AND VENUE

             3.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C.

 §216(b), 28 U.S.C. §§ 1331, 1337 and 1343, and has supplemental jurisdiction over

 Plaintiffs state law claims pursuant to 28 U.S.C. § 1367.

             4.   Venue is proper in the Eastern District pursuant to 28 U.S.C. § 1391

 because the conduct making up the basis of the complaint took place in this judicial

 district.

                                          PARTIES

             5.   Plaintiff is a resident of Kings County, New York.

             6.   Defendant, EDWARD MALINA INC., is a domestic business corporation

 organized under the laws of the State of New York, with a principal place of business

 located at 2027 86th Street, Brooklyn, New York 11214.

             7.   Defendant , EDWARD MALINA INC., owns and operates a hair salon and

 spa doing business as "Delacqua Salon & Medi Spa," located at 2027 86th Street,

 Brooklyn, New York 11214 (the "Salon").




                                               2
Case 1:20-cv-04249-BMC Document 1 Filed 09/11/20 Page 3 of 20 PageID #: 3




         8.        Defendant , ALEXANDER BEDEROFF a/k/a "Alexander Delacqua," is

 the President and Chief Executive Officer of EDWARD MALINA INC. and, as such, is

 the owner, shareholder, director, supervisor, managing agent, and proprietor of the Salon,

 who actively participates in the day-to-day operation of the Salon and acted intentionally

 and maliciously and is an employer pursuant to the FLSA, 29 U.S.C. § 203(d) and

 Regulations promulgated thereunder, 29 C.F.R. § 791.2, as well as New York Labor Law

 § 2 and the Regulations thereunder, and is jointly and severally liable with EDWARD

 MALINA INC.

         9.        Defendant, ALEXANDER BEDEROV a/k/a "Alexander Delacqua," is the

 President and Chief Executive Officer of EDWARD MALINA INC. and, as such, is the

 owner, shareholder, director, supervisor, managing agent, and proprietor of the Salon,

 who actively participates in the day-to-day operation of the Salon and acted intentionally

 and maliciously and is an employer pursuant to the FLSA, 29 U.S.C. § 203(d) and

 Regulations promulgated thereunder, 29 C.F.R. § 791.2, as well as New York Labor Law

 § 2 and the Regulations thereunder, and is jointly and severally liable with EDWARD

 MALINA INC.

         10.       Upon information and belief defendant ALEXANDER BEDEROFF and

 ALEXANDER BEDEROV are the same person, who also goes by the name "Alexander

               1
 Delacqua."

         11.       Defendant, ALEXANDER             BEDEROFF, exercises control over the

 employment terms of the Salon's employees , in that he has the authority and power to,

 and does in fact: (i) hire and fire employees, (ii) determine rates and methods of pay, (iii)


  1
   For purposes of the remainder of this Complaint, defendant Alexander Bederoff/Bederov will simply be
 referred to as a single individual as Alexander Bederoff.


                                                   3
Case 1:20-cv-04249-BMC Document 1 Filed 09/11/20 Page 4 of 20 PageID #: 4




 determine work schedules, (iv) supervise and control the work of the employees, and (v)

 create and maintain employment records.

        12.    At least within each of the three (3) most recent years relevant to the

 allegations herein, defendant EDWARD MALINA INC. was, and continues to be, an

 "enterprise engaged in commerce" within the meaning of the FLSA in that it (i) has and

 has had employees engaged in commerce or in the production of goods for commerce, or

 that handle, sell, or otherwise work on goods or materials that have been moved in or

 produced for commerce, and (ii) has and has had an annual gross volume of sales of not

 less than $500,000.

        13.    Defendant, EDWARD MALINA INC., employs in excess of eleven (11)

 employees.

        14.    Defendants employed Plaintiff to work as a non-exempt administrative

 assist~nt at the Salon from in or about May 2018 until on or about November 7, 2019.

        15.    The work performed by Plaintiff was directly essential to the business

 operated by Defendants.

        16.    Defendants knowingly and willfully failed to pay Plaintiff her lawfully

 earned minimum wages in direct contravention of the FLSA and New York Labor Law.

        17.    Defendants knowingly and willfully failed to pay Plaintiff her lawfully

 earned overtime compensation in direct contravention of the FLSA and New York Labor

 Law.

        18.     Defendants knowingly and willfully failed to pay Plaintiff her lawfully

 earned "spread of hours" premium in direct contravention of the New York Labor Law.




                                            4
Case 1:20-cv-04249-BMC Document 1 Filed 09/11/20 Page 5 of 20 PageID #: 5




        19.     Plaintiff has satisfied all conditions precedent to the institution of this

 action, or such conditions have been waived.

                                STATEMENT OF FACTS

        20.     Defendant, ALEXANDER BEDEROFF, actively participates in the day-

 to-day operation of the Salon. For instance, Mr. Bederoff: (a) decides when and who to

 hire and fire; (b) supervises and directs the work of the employees; and (c) instructs the

 employees how to perform their jobs.

        21.     Defendant, ALEXANDER BEDEROFF, also creates and implements all

 crucial business policies, and makes decisions concerning the number of hours the

 employees work, the amount of pay that the employees are entitled to receive, and the

 manner and method by which the employees are to be paid.

        22.     In or about May 2018, Defendants hired Plaintiff to work as a non-exempt

 administrative assistant at the Salon.

        23.     Neither at the time of hire, nor at any time thereafter, did Defendants

 provide Plaintiff with a written wage notice identifying Plaintiffs regular hourly rate of

 pay and corresponding overtime rate of pay.

        24.     Plaintiff continuously worked at the Salon in that capacity until on or

 about November 7, 2019.

        25.     Plaintiff worked over forty (40) hours per week.

        26.     Throughout the entirety of her employment, Plaintiff normally worked

 seven (7) days per week and, although her work shift fluctuated each day and week, it

 typically consisted of anywhere between eight (8) to thirteen (13) hours per day from

 8:00 a.m. until sometime between 4:00 p.m. and 9:00 p.m. (and sometimes later).




                                                5
Case 1:20-cv-04249-BMC Document 1 Filed 09/11/20 Page 6 of 20 PageID #: 6




 Plaintiff normally worked between fifty-six (56) and seventy-six (76) hours per week

 (and sometimes more).

        27.     Plaintiff was not provided with a designated break during the workday.

        28.     Plaintiff was not required to punch a time clock or other time-recording

 device at the start and end of her daily work shift, but was required to track her work

 hours in a book (provided by the Defendants) each day and week, which was utilized by

 Defendants to determine the amount of wages Plaintiff was due to be paid each week.

        29.     During the first two (2) weeks of Plaintiffs employment, Plaintiff was not

 paid proper minimum wages and overtime compensation. During this period, Plaintiff

 was paid at the rate of $10 per hour straight time for all hours worked. In addition to not

 being paid proper minimum wages, work performed above forty (40) hours per week was

 not paid at the statutory rate oftime and one-half as required by state and federal law.

        30.     Thereafter, and continuing through on or about August 26, 2018, Plaintiff

 was not paid proper minimum wages and overtime compensation. During this period,

 Plaintiff was paid at the rate of $11 per hour straight time for all hours worked. In

 addition to not being paid proper minimum wages, work performed above forty (40)

 hours per week was not paid at the statutory rate of time and one-half as required by state

 and federal law.

        31.     Beginning on or about August 27, 2018 and continuing through on or

 about September 22, 2019, Plaintiff was not paid proper minimum wages and overtime

 compensation. During this period, Plaintiff was paid at the rate of $12 per hour straight

 time for all hours worked. In addition to not being paid proper minimum wages, work




                                               6
Case 1:20-cv-04249-BMC Document 1 Filed 09/11/20 Page 7 of 20 PageID #: 7




 performed above forty (40) hours per week was not paid at the statutory rate of time and

 one-half as required by state and federal law.

        32.     Beginning on or about September 23, 2019 and continuing through the

 remainder of her employment on or about November 7, 2019, Plaintiff was not paid

 proper minimum wages and overtime compensation. During this period, Plaintiff was

 paid at the rate of $13 per hour straight time for all hours worked. In addition to not

 being paid proper minimum wages, work performed above forty (40) hours per week was

 not paid at the statutory rate of time and one-half as required by state and federal law.

         33.    At no time during her employment did Defendants provide Plaintiff with a

 proper weekly wage statement, which correctly identified Plaintiffs true gross wages,

 deductions, and net wages.

         34.    Defendants knowingly and willfully operate their business with a policy

 and practice of not paying either the FLSA minimum wage or the New York State

 minimum wage to Plaintiff and other similarly situated employees.

         35.    Defendants knowingly and willfully operate their business with a policy

 and practice of not paying Plaintiff and other similarly situated employees either the

 FLSA overtime rate (of time and one-half), or the New York State overtime rate (of time

 and one-half), in direct violation of the FLSA and New York Labor Law and the

 supporting federal and New York State Department of Labor Regulations.

         36.    Defendants knowingly and willfully operate their business with a policy of

 not paying Plaintiff and other similarly situated employees a "spread of hours" premium

 for each day that their work shift exceeds ten (10) hours, in direct violation of the New

 York Labor Law and the supporting New York State Department of Labor Regulations.




                                                  7
Case 1:20-cv-04249-BMC Document 1 Filed 09/11/20 Page 8 of 20 PageID #: 8




           37.   At all relevant times, upon information and belief, and during the course

 of Plaintiffs employment, Defendants failed to maintain accurate and sufficient wage

 and hour records.

                       COLLECTIVE ACTION ALLEGATIONS

           38.   Plaintiff brings this action individually and as class representative on

 behalf of herself and all other current and former non-exempt employees who have been

 or were employed by Defendants between September 11, 2017 and the close of the opt-in

 period as ultimately set by the Court (the "Collective Action Period"), and who were

 compensated at rates less than the statutory minimum wage and/or less than time and

 one-half for all hours worked in excess of forty (40) hours per workweek (the "Collective

 Action Members").

           39.   The collective action class is so numerous that joinder of all members is

 impracticable. Although the precise number of such persons is unknown, and the facts

 upon which the calculation of that number are presently within the sole control of

 Defendants, upon information and belief, there are more than forty (40) Collective Action

 Members who worked for Defendants during the Collective Action Period, most of

 whom would not be likely to file individual suits because they lack adequate financial

 resources, access to attorneys, or knowledge of their claims. Therefore, Plaintiff submits

 that this matter should be certified as a collective action under the FLSA, 29 U.S.C. §

 216(b).

           40.   Plaintiff will fairly and adequately protect the interests of the Collective

 Action Members and has retained counsel that is experienced and competent in the fields




                                               8
Case 1:20-cv-04249-BMC Document 1 Filed 09/11/20 Page 9 of 20 PageID #: 9




 of employment law and class action litigation. Plaintiff has no interests that are contrary

 to or in conflict with those members of this collective action.

        41.     This action should be certified as a collective action because the

 prosecution of separate actions by individual members of the class would create a risk of

 either inconsistent or varying adjudications with respect to individual members of the

 class, or adjudications with respect to individual members of the class that would as a

 practical matter be dispositive of the interests of the other members not parties to the

 adjudication, or substantially impair or impede their ability to protect their interests.

        42.     A collective action is superior to other available methods for the fair and

 efficient adjudication of this controversy, since joinder of all members is impracticable.

 Furthermore, inasmuch as the damages suffered by individual Collective Action

 Members may be relatively small, the expense and burden of individual litigation make it

 virtually impossible for the members of the collective action to individually seek redress

 for the wrongs done to them. There will be no difficulty in the management of this action

 as a collective action.

         43.     Questions of law and fact common to the members of the collective action

 predominate over questions that may affect only individual members because Defendants

 have acted on grounds generally applicable to all members.              Among the common

 questions of law and fact common to Plaintiff and other Collective Action Members are:

                 a.        Whether Defendants employed Plaintiff and the Collective Action

                           Members within the meaning of the FLSA;




                                                9
Case 1:20-cv-04249-BMC Document 1 Filed 09/11/20 Page 10 of 20 PageID #: 10




                b.      Whether Defendants failed to keep true and accurate wage and

                        hour records for all hours worked by Plaintiff and the Collective

                        Action Members;

                 c.     What proof of hours worked is sufficient where the employer fails

                        in its duty to maintain time records;

                 d.     Whether Defendants failed to pay Plaintiff and the Collective

                        Action Members statutory minimum wages;

                 e.     Whether Defendants failed to pay Plaintiff and the Collective

                        Action Members overtime compensation for all hours worked in

                        excess of forty (40) hours per workweek, in violation of the FLSA

                        and the regulations promulgated thereunder;

                 f.     Whether Defendants' violations of the FLSA are willful as that

                        terms is used within the context of the FLSA; and,

                 g.     Whether Defendants are liable for all damages claimed hereunder,

                        including but not limited to compensatory, liquidated and statutory

                        damages, interest, attorneys' fees, and costs and disbursements.

         44.     Plaintiff knows of no difficulty that will be encountered in the

  management of this litigation that would preclude its maintenance as a collective action.

         45.     Plaintiff and others similarly situated have been substantially damaged by

  Defendants' wrongful conduct.

                            CLASS ACTION ALLEGATIONS

         46.     Plaintiff sues on her own behalf and on behalf of a class of persons under

  Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure.




                                               10
Case 1:20-cv-04249-BMC Document 1 Filed 09/11/20 Page 11 of 20 PageID #: 11




         47.     Plaintiff brings her New York Labor Law claims on behalf of all persons

  who were employed by Defendants at any time since September 11, 2014 (the "Class

  Period") who were non-exempt employees within the meaning of the New York Labor

  Law and have not been paid minimum wage and/or overtime compensation in violation

  of the New York Labor Law (the "Class").

         48.     The persons in the Class identified herein are so numerous that joinder of

  all members is impracticable. Although the identity and precise number of such persons

  is unknown, and the facts upon which the calculation of that number may be ascertained

  are presently within the sole control of the Defendants, the Class consists of all non-

  managerial current and former employees and, therefore, is so numerous that joinder is

  impracticable and most of whom would not be likely to file individual suits because they

  lack financial resources, access to attorneys, or knowledge of their claims.

         49.     The claims of Plaintiff are typical of the claims of the Class, and a class

  action is superior to other available methods for the fair and efficient adjudication of the

  controversy, particularly in the context of wage and hour litigation, where individuals

  lack the financial resources to vigorously prosecute a lawsuit in federal court against a

  corporate defendant.

         50.     Defendants have acted on grounds generally applicable to the Class,

  thereby making appropriate final injunctive relief or corresponding declaratory relief with

  respect to the Class as a whole.

         51.     Plaintiff has committed herself to pursuing this action and has retained

  counsel experienced in employment law and class action litigation.




                                               11
Case 1:20-cv-04249-BMC Document 1 Filed 09/11/20 Page 12 of 20 PageID #: 12




          52.     Plaintiff will fairly and adequately protect the interests of the NY Class

  members. Plaintiff understands that, as class representative, she assumes a fiduciary

  responsibility to the Class members to represent their interests fairly and adequately, and

  that she must consider the interests of the Class members just as she would represent and

  consider her own interests, and that she may not favor her own interests over those of the

  Class members.

          53.     Plaintiff recognizes that any resolution of a class action lawsuit, including

  any settlement or dismissal thereof, must be in the best interests of the Class. Plaintiff

  understands that in order to provide adequate representation, she must remain informed

  of litigation developments and she understands that she may be called upon to testify in

  depositions and at trial.

          54.     Plaintiff has the same interests in this matter as all other members of the

  Class and Plaintiffs claims are typical of the Class.

          55.     There are questions of law and fact common to the Class which

  predominate over any questions solely affecting the individual members of the Class,

  including but not limited to:

                  a.      Whether Defendants employed Plaintiff and the Class members

                          within the meaning of the New York Labor Law;

                  b.      Whether Defendants failed to keep true and accurate wage and

                          hour records for all hours worked by Plaintiff and the Class

                          members;

                  c.      What proof of hours worked is sufficient where the employer fails

                          in its duty to maintain time records;




                                                12
Case 1:20-cv-04249-BMC Document 1 Filed 09/11/20 Page 13 of 20 PageID #: 13




                 d.     Whether Defendants failed to pay Plaintiff and the Class members

                        statutory minimum wages, in violation of the New York Labor

                        Law and the regulations promulgated thereunder;

                 e.     Whether Defendants failed to pay the Plaintiff and the Class

                        members overtime compensation for all hours worked in excess of

                         forty (40) hours per workweek, in violation of the New York Labor

                        Law and the regulations promulgated thereunder;

                 f.      Whether Defendants' violations of the New York Labor Law are

                         willful as that terms is used within the context of the New York

                         Labor Law; and,

                 g.      Whether Defendants are liable for all damages claimed hereunder,

                         including but not limited to compensatory, liquidated and statutory

                         damages,    interest,   costs,   attorneys'   fees,   and   costs   and

                         disbursements.

                                 STATEMENT OF CLAIM

                                          COUNTI
                        [Violation of the Fair Labor Standards Act]

         56.     Plaintiff re-alleges and re-avers each and every allegation and statement

  contained in paragraphs "1" through "55" of this Complaint as if fully set forth herein.

         57.     At all relevant times, upon information and belief, Defendants were and

  continue to be an employer engaged in interstate commerce and/or the production of

  goods for commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

  Further, Plaintiff and the Collective Action Members are covered individuals within the

  meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).



                                                 13
Case 1:20-cv-04249-BMC Document 1 Filed 09/11/20 Page 14 of 20 PageID #: 14




         58.      At all relevant times, Defendants employed Plaintiff and the Collective

  Action Members within the meaning of the FLSA.

         59.      Upon information and belief, at least within each of the three (3) most

  recent years relevant to the allegations herein, Defendant EDWARD MALINA INC. has

  had gross revenues in excess of $500,000.

         60.      Plaintiff and the Collective Action Members worked hours for which they

  were not paid the statutory minimum wage.

         61.      Defendants had, and continue to have, a policy and practice of refusing to

  pay the statutory minimum wage to Plaintiff and the Collective Action Members for

  hours worked.

         62.      Defendants failed to pay Plaintiff and the Collective Action Members

  minimum wages in the lawful amount for hours worked.

         63.      Plaintiff and the Collective Action Members were entitled to be paid at the

  rate of time and one-half for all hours worked in excess of the maximum hours provided

  for in the FLSA.

         64.      Defendants failed to pay Plaintiff and the Collective Action Members

  overtime compensation in the lawful amount for all hours worked in excess of the

  maximum hours provided for in the FLSA.

         65.      At all relevant times, Defendants had, and continue to have a policy and

  practice of refusing to pay overtime compensation at the statutory rate of time and one-

  half to Plaintiff and the Collective Action Members for all hours worked in excess of

  forty (40) hours per work week, which violated and continues to violate the FLSA, 29

  U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 207(a)(l) and 215(a).




                                               14
Case 1:20-cv-04249-BMC Document 1 Filed 09/11/20 Page 15 of 20 PageID #: 15




         66.     Defendants knowingly and willfully disregarded the prov1s10ns of the

  FLSA as evidenced by their failure to compensate Plaintiff and the Collective Action

  Members at the statutory minimum wage rate and the statutory overtime rate of time and

  one-half for all hours worked in excess of forty (40) hours per week, when they knew or

  should have known such was due and that non-payment of minimum wages and overtime

  compensation would financially injure Plaintiff and the Collective Action Members.

         67.     As a result of Defendants' failure to properly record, report, credit and/or

  compensate its employees, including Plaintiff and the Collective Action Members,

  Defendants have failed to make, keep and preserve records with respect to each of its

  employees sufficient to determine the wages, hours and other conditions and practices of

  employment in violation of the FLSA, 29 U.S.A.§§ 201 et seq., including 29 U.S.C. §§

  21 l(c) and 215(a).

         68.     Defendants failed to properly disclose or appnse Plaintiff and the

  Collective Action Members of their rights under the FLSA.

         69.     As a direct and proximate result of Defendants' violation of the FLSA,

  Plaintiff and the Collective Action Members are entitled to liquidated damages pursuant

  to the FLSA.

         70.     Due to Defendants' reckless, willful and unlawful acts, Plaintiff and the

  Collective Action Members suffered damages in an amount not presently ascertainable of

  unpaid minimum wages and unpaid overtime compensation, an equal amount as

  liquidated damages, and prejudgment interest thereon.

         71.     Plaintiff and the Collective Action Members are entitled to an award of

  their reasonable attorneys' fees, costs and expenses, pursuant to 29 U.S.C. § 216(b).




                                              15
Case 1:20-cv-04249-BMC Document 1 Filed 09/11/20 Page 16 of 20 PageID #: 16




                                         COUNT II
                          [Violation of the New York Labor Law]

         72.     Plaintiff re-alleges and re-avers each and every allegation and statement

  contained in paragraphs "1" through "71" of this Complaint as if fully set forth herein.

         73.     Defendants employed Plaintiff and Class members within the meaning of

  New York Labor Law§§ 2 and 651.

         74.     Defendants knowingly and willfully violated the rights of Plaintiff and

  Class members by failing to pay them minimum wages in the lawful amount for hours

  worked.

         75.     Defendants knowingly and willfully violated the rights of Plaintiff and

  Class members by failing to pay them overtime compensation at the rate of time and one-

  half for each hour worked in excess of forty (40) hours in a workweek.

         76.     Employers are required to pay a "spread of hours" premium of one (1)

  additional hour's pay at the statutory minimum hourly wage rate for each day where the

  spread of hours in an employee's workday exceeds ten (10) hours. New York State

  Department of Labor Regulations§ 142-2.4.

         77.     Defendants knowingly and willfully violated the rights of Plaintiff and

  Class members by failing to pay them a "spread of hours" premium for each day that

  their work shift exceeded ten (10) hours pursuant to New York State Department of

  Labor Regulations.

          78.    Defendants failed to properly disclose or appnse Plaintiff and Class

  members of their rights under the New York Labor Law.

          79.    Defendants failed to furnish Plaintiff and Class members with a statement

  with every payment properly listing all gross wages, deductions and net wages, in



                                               16
Case 1:20-cv-04249-BMC Document 1 Filed 09/11/20 Page 17 of 20 PageID #: 17




  contravention of New York Labor Law § 195(3) and New York State Department of

  Labor Regulations§ 142-2.7.

         80.     Defendants failed to keep true and accurate records of hours worked by

  each employee covered by an hourly minimum wage rate, the wages paid to all

  employees, and other similar information in contravention of New York Labor Law §

  661.

         81.     Defendants failed to establish, maintain, and preserve for not less than six

  (6) years payroll records showing the hours worked, gross wages, deductions, and net

  wages for each employee, in contravention of the New York Labor Law § 194(4), and

  New York State Department of Labor Regulations § 142-2.6.

         82.     Neither at the time of their hiring, nor any time thereafter, did Defendants

  notify Plaintiff and Class members in writing of their hourly rate of pay, corresponding

  overtime rate of pay, and regularly designated payday, in contravention of New York

  Labor Law § 195(1).

         83.     Due to the Defendants' New York Labor Law violations, Plaintiff and

  Class members are entitled to recover from Defendants their unpaid minimum wages,

  unpaid overtime compensation, unpaid "spread of hours" premium, reasonable attorneys'

  fees, and costs and disbursements of this action, pursuant to New York Labor Law §§

  663(1), 198.

         84.     Plaintiff and Class members are also entitled to liquidated damages

  pursuant to New York Labor Law§ 663(1), as well as statutory damages pursuant to the

  New York State Wage Theft Prevention Act.




                                              17
Case 1:20-cv-04249-BMC Document 1 Filed 09/11/20 Page 18 of 20 PageID #: 18




                                  PRAYER FOR RELEIF

         WHEREFORE, Plaintiff ELINA SARKISYAN, on behalf of herself and all

  similarly situated Collective Action and Class Members, respectfully requests that this

  Court grant the following relief:

         (a)     An award of unpaid minimum wages due under the FLSA and New York

                 Labor Law;

         (b)     An award of unpaid overtime compensation due under the FLSA and New

                 York Labor Law;

         (c)     An award of unpaid "spread of hours" premium due under the New York

                 Labor Law;

         (d)     An award of liquidated damages as a result of Defendants' failure to pay

                 minimum wages and overtime compensation pursuant to 29 U.S.C. § 216;

         (e)     An award of liquidated damages as a result of Defendants' failure to pay

                 minimum wages and overtime compensation pursuant to the New York

                 Labor Law and the New York State Wage Theft Prevention Act;

         (f)     An award of statutory damages for Defendants' failure to provide wage

                 notices and wage statements pursuant to the New York Labor Law and the

                 New York State Wage Theft Prevention Act;

         (g)     An award of prejudgment and post-judgment interest;

         (h)     An award of costs and expenses associated with this action, together with

                 reasonable attorneys' and expert fees; and

         (i)     Such other and further relief as this Court determines to be just and proper.




                                              18
Case 1:20-cv-04249-BMC Document 1 Filed 09/11/20 Page 19 of 20 PageID #: 19




                                     JURY DEMAND

          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands

  trial by jury on all issues.

  Dated: New York, New York
         September 11, 2020

                                               Respectfully submitted,

                                               CILENTI & COOPER, PLLC
                                               Attorneys for Plaintiff
                                               10 Grand Central
                                               155 East 44 th Street - 6th Floor
                                               New York, NY 10017
                                               T. (212) 209-3933
                                               F. (212) 209-7102




                                              19
Case 1:20-cv-04249-BMC Document 1 Filed 09/11/20 Page 20 of 20 PageID #: 20




                                 CONSENT TO SUE UNDER
                               FAIR LABOR STANDARDS ACT

            I, Elina Sarkisyan, am an individual formerly employed by Delacqua Salon &

     Spa, and/or related entities . I consent to be a plaintiff in the above-captioned action to

     collect unpaid wages.

     Dated: New York, New York
            August 17, 2020




                                                          Eli
